TUCKETT, Justice:
The plaintiff commenced these proceedings in the court below seeking to recover possession of two large Japanese vases and for damages. From an adverse decision the plaintiff has appealed.
In April 1969, the plaintiff was the owner of two large Oriental vases, one a Japanese Cloisonne, the other a Japanese Satsuma. On or about April 22, 1969, the defendants, Michael Caldwell and Stanley Caldwell, who had been childhood friends of the plaintiff’s children, were invited to the home of the plaintiff. During the visit the defendants stated that they had become interested in antiques and that Stanley had become an expert antique appraiser. Stanley put a value of $1,000 on the Cloisonne vase and a value of $400 on the Satsuma. The defendants made an offer to the plaintiff to purchase the vases for the sum of $1400. After considering the matter of the sale for a day or two, and after consulting members of her family, Mrs. Thomas agreed to sell the vases for the price offered. Some weeks later, Mrs. Thomas observed an advertisement in a local newspaper offering to sell the vases for a sum greatly in excess of the purchase price. Mrs. Thomas then filed these proceedings in replevin to recover possession of the vases and to rescind the sale.
It is the plaintiff’s contention that a fiduciary relationship had been established by the fact that Stanley Caldwell, by holding himself out to be an expert appraiser, had induced the plaintiff to rely upon his expert knowledge as to the value of the vases in question.
The record reveals that Mrs. Thomas owned a large number of antiques and was generally familiar with their value. She had been offered the sum of $1,000 for the *425Cloisonne vase by a Salt Lake antique dealer. During the trial the plaintiff produced as an expert witness on values one Madil Sarkisian who placed the value of the vases in question at a sum considerably in excess of the price paid by the defendant. However, it is noted that Sarkisian based his estimate of value on the prices of Chinese vases produced at a different period of time and which he stated to be of a lesser value than the Japanese vases we are concerned with. The vases used by Sarkisian in fixing his estimate of value were some he had located in Calcutta and in Hong Kong. During his testimony Sar-kisian stated that the Cloisonne vase involved here had been damaged and that it would cost $2300 including transportation to have it restored. It would seem that the evidence of value as elicited from the plaintiff’s expert fails to meet the test for determining the market value of the property involved here.1
The trial court was of the opinion that the plaintiff had failed to establish a fiduciary relationship between the parties and that the evidence fails to show misrepresentations on the part of the defendants. We are obliged to review the evidence in a light most favorable to the findings of the court below and to sustain its judgment if possible.2 After a careful review of the record we must conclude that the plaintiff has failed to sustain her claim of fraud by clear and convincing evidence.
The judgment of the District Court is affirmed. No costs awarded.
CALLISTER, C. J., and HENRIOD and CROCKETT, JJ., concur.

. 12 A.L.R.2d 903.


. Jardine v. Brunswick Corporation, 18 Utah 2d 378, 423 P.2d 659.